DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 11/9/21 has been entered. Claims 1-7 and 10-20 are currently pending, with claims 7 and 11 being withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6, 8-9 and 12-13 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Schroeer (US 2009/0291279).
Regarding claim 1, Schroeer teaches a first adhesive layer (figure 3 #5) and a second adhesive layer being superposed (7) with a plurality of adhesive portions (both portions of adhesive #7 which #6 are pointing) that are in direct contact with a same surface of the first adhesive (5). The adhesives are present and have different hardness values and therefore would have a first and second viscidity (paragraphs 53-55). Schroeer teaches that the first adhesive layer comprises a plurality of second adhesive 

Regarding claim 2, Schroeer teaches that the first adhesive portion exhibits a strip shape (figure 3, #5).

Regarding claim 4, Schroeer teaches that the plurality of first adhesive portions are parallel (figure 3 both portions of adhesive #7 which #6 are pointing) (figures 3-4 and 9).

Regarding claim 5, Schroeer teaches that the plurality of first adhesive portions are evenly spaced apart (as seen in figures 3-4 and 9).

Regarding claim 6, Schroeer teaches that the multiple first adhesive portions have the same width (as seen in figures 3-4 and 9) (paragraph 80). It is the position of the examiner that since Schroeer does not state that the first adhesive portions have different widths, through the teachings of Schroeer one of ordinary skill in the art would know that they are the same.

Regarding claim 12, Schroeer teaches a first adhesive layer (figure 9 #5), a second adhesive layer (one of components #7) and a third adhesive layer (an adhesive 

Regarding claims 13, Schroeer teaches an adhesive free gap (figure 3 area between second adhesive #7) between two adhesive portions and this gap is filled with air molecules (non-adhesive filler).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer (US 2009/0291279).
Regarding claim 3, the teachings of Schroeer are disclosed above. Schroeer also teaches that it is known for an adhesive to extend along a curve (figure 7 #7).
Schroeer does not teach that the first adhesive portion extends along a curve.
It would have been obvious to one of ordinary skill in the art to change the shape of the adhesive as it is known that it can have a curved shape. This is a change of size/shape of the invention and would not produce any new or unexpected results.

Regarding claim 10, the teachings of Schroeer are disclosed above.
	Schroeer does not teach claimed direction and width of the adhesive portions.
	It would have been obvious to one of ordinary skill in the art that the user could apply an adhesive in any direction and thickness where it was desired for adhesion to take place (paragraphs 53-55, figures 3-4 and 9). This is a duplication/rearrangement of parts and would not produce any new or unexpected results.


s 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer (US 2009/0291279) in view of Xiao (WO 2017/127293).
Regarding claims 14 and 19, Schroeer teaches a first adhesive layer (figure 3 #5) and a second adhesive layer being superposed (7) with a plurality of adhesive portions (both portions of adhesive #7 which #6 are pointing) that are in direct contact with a same surface of the first adhesive (5). The adhesives are present and have different hardness values and therefore would have a first and second viscidity (paragraphs 53-55). Schroeer teaches that the first adhesive layer comprises a plurality of second adhesive portions (multiple #5 in figure 4 which are the areas to which #4 are pointing) that are spaced apart. Schroeer also teaches that the first and second adhesive portions (#5 and #7 in figures 3-4 and 9) have planes perpendicular to each other which would satisfy the claimed range.
	Schroeer does not teach a battery compartment with a groove or a battery.
	Xiao teaches that a tape (figure 10 #1) (release adhesive) is placed in a groove between two substrates (91 and 92) which can be a battery (page 15 paragraph 1). Therefore a tape is present between an inner wall of the groove on one side and a battery substrate on the other.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Schroeer such that an adhesive is between an inner wall of a groove and a battery as taught by Xiao as doing such would bond battery substrates together thereby making a mobile terminal with a battery (page 3, paragraphs 4-5).



Regarding claims 17-18, the teachings of Schroeer and Xiao are disclosed above. It is noted that there is an inherent direction the first adhesive direction extends (along a plane) and the direction of the battery (along the same parallel viewing plane) depending on the point of view of the user and therefore this viewing plane would read upon the claim. Schroeer also teaches that the first and second adhesive portions (#5 and #7 in figures 3-4 and 9) have planes perpendicular to each other which would satisfy the claimed range.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeer (US 2009/0291279 in view of Xiao (WO 2017/127293) and in further view of Miyagawa (US 2006/0160585).
Regarding claim 20, the teachings of Schroeer and Xiao are disclosed above. Xiao also teaches that the housing assembly is used to create mobile phones (page 3 paragraph 5).

Miyagawa, drawn to the field of mobile phones, teaches that it is well known in the art to use a magnesium alloy when creating the housing (paragraph 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Schroeer and Xiao such that the housing is make of magnesium alloy as taught by Miyagawa as doing such would make the housing lightweight and would improve the impact resistance (paragraph 6).
Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive.
Applicant argues on pages 5-7 of the Remarks that the prior art does not teach that wherein the first adhesive layer comprises a plurality of second adhesive portions spaced apart, and an extension direction of the second adhesive portion is at an angle to an extension direction of the first adhesive portion, and is greater than 0 degrees but less than or equal to 90 degrees.
In response to applicant’s argument, it is noted that Schroeer teaches that the first adhesive layer comprises a plurality of second adhesive portions (multiple #5 in figure 4 which are the areas to which #4 are pointing) that are spaced apart. Schroeer also teaches that the first and second adhesive portions (#5 and #7 in figures 3-4 and 9) have planes perpendicular to each other which would satisfy the claimed range.

Applicant argues on pages 7-8 of the Remarks that the prior art does not teach that the first adhesive portion extends along a curve.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748